Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
It is hereby noted that this application was inherited from another Examiner.

Priority
Although the instant application claims priority to provisional application 62/199,614, the earliest enabling disclosure for the pending claims are found in provisional application 62/268,759.  Specifically, although 62/199,614 discloses zone, it does not disclose microzones (and regions within a microzone).  As such, the effective filing date for all pending claims is deemed to be 17 December 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As all limitations of claim 33 are already recited in independent claim 27, claim 33 does not further limit claim 27.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 27 and 33 are treated altogether in the prior art rejection below.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36 and 37 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2017/0137980 A1, with the portions of the reference relied upon being fully supported by the disclosure of provisional application 62/254,496 filed on 12 November 2015 (“Kauschke”).  Citations are made to the provisional application per se.
Considering claims 36 and 37, Kauschke discloses a diaper top sheet (viz. a material known in the art to be liquid permeable), the top sheet made of a thermally bonded spunbond nonwoven having a bond pattern as shown in, inter alia, Fig. 1 of Kauschke (Kauschke ¶ 0027 and example 1), wherein the fibers used to form the spunbond nonwoven are exclusively thermoplastic continuous fibers, in particular bicomponent fibers made of polyethylene and polypropylene (id. ¶ 0019-0022).  Specifically, the bond pattern comprises a plurality of shapes each bounded by a closed bond line, wherein the closed bond line each encloses a respective region that is mostly unbounded (otherwise, were the enclosed region also fully bonded, the additional point bond or embossment mentioned in ¶ 0055 of Kauschke could not be effected).  Both the closed bond lines and the additional point bond/ embossment result in a respective thickness different from that of an unbound region, and this is attested by, inter alia, the usage of a heated bonding roll having a convex bond pattern to effect the bond pattern on the nonwoven (id.  ¶ 0057-0059).  Thus the nonwoven of Kauschke contains a pattern of three-dimensional features.
As Kauschke discloses the presence of additional thermal point bonds in the respective region enclosed by a closed bond line, the former reads on the claimed second region, and the closed bond line reads on the claimed first region.  As the thermal bonding used to effect the closed bond line results in the compaction and tying down of fibers (id. ¶ 0059), and as prior to the thermal bonding all regions of the as-formed spunbond nonwoven have substantially similar thicknesses and densities, the closed bond line has a higher volumetric density and a lower thickness compared to the corresponding values for the respective area enclosed by a closed bond line.  Given that the top sheet material is generally permeable to fluids, and given the closed bond lines per se decrease permeability, it stands to reason that the unbonded areas enclosed by a respective closed bond line is permeable to fluids.
Lastly, although Kauschke does not provide a specific value for MD Fuzz, this value is considered to be either inherent to or rendered obvious by Kauschke, for the reference states that the closed bond lines effectively tie down free ends of fibers, thus providing abrasion resistance (id. ¶ 0059), which is noted to be substantially similar to the mode of operation of the thermal bonds of instant application (cf. pg. 23 ¶ 1 and pg. 34 ¶ 4 of the specification as filed, explaining how thermal bonding secures loose fibers that otherwise are prone to fuzzing or pilling).  As Kauschke expressly states that the bonding pattern employed results in very low to no fibers removed after the nonwoven is subjected to abrasion (which is similar to how the fuzz level test is conducted), and as the general means for achieving this (viz. thermal bonding) in the reference is substantially similar to the method used in the instant application.  As at no time during its formation does the spunbond nonwoven undergo processes in which an aperture or perforation is formed, all regions of the spunbond nonwoven of Kauschke comprises bicomponent fibers, Kauschke anticipates or renders obvious claims 35 and 36.

Claims 18-21 and 23; and claim 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0315440 A1 (“Ichikawa”) as evidenced by.  Alternatively, the rejection is made under 35 U.S.C. 103 as unpatentable over Ichikawa in view of WO 2015/000774 A1.  WO 2015/000774 A1 is referenced below using its counterpart publication U.S. 2016/0362825 A1 (“Novarino”).  
Considering claims 35 and 36, Ichikawa discloses a nonwoven fabric exhibiting excellent fuzz resistance, softness, and tensile strength, wherein the nonwoven can be used as a top sheet of a diaper (viz. a material known in the art to be liquid permeable); Ichikawa ¶ 0096-0097.  Ichikawa discloses that the nonwoven has discontinuous embossing elements 20 that define an array of shapes, wherein each embossing element 20 is formed by thermocompression using an embossing roll (id. abs. and ¶ 0062).  As shown in various figures in Ichikawa (e.g. annotated Fig. 6c of Ichikawa, infra), the shapes defined by the discontinuous bond lines may be that of a circle or hexagon, with the general proviso that any shape may be used, as long as the shape can form a repeating pattern.  For clarification, it is noted that Ichikawa calls the sliver of region between adjacent un-embossed regions embossing portions 12, the latter delineated by embossing lines 16, each of which constituted of a plurality of discrete embossing elements 20.  It is further noted that the space between adjacent lines (indicated as “W1” in Fig. 2 of Ichikawa) is not embossed, for excessively large dimension of W1 leads to reduction in fuzz prevention, whereas actually embossed areas such as embossing elements 20 contribute to fuzz prevention (id. ¶ 0065 and 0075-0077).

    PNG
    media_image1.png
    275
    398
    media_image1.png
    Greyscale

It is clear that Fig. 6c of the reference represents but a repeating unit pattern found within a larger nonwoven fabric (in the same way that Fig. 2 of Ichikawa represents a repeating unit pattern found within a larger nonwoven fabric, with the sole difference being the geometric shape of the embossing lines); therefore, Ichikawa is considered to have disclosed a nonwoven web comprising an orderly repeat of embossed pattern.  As embossing necessarily results in a material having different thicknesses at a respective different region, the limitation of discernible pattern of three-dimensional features is met.  Ichikawa discloses that each non-embossed geometric region 14 is surrounded by a set of respective embossing portion 12, and the non-embossed geometric region 14 is considered to map onto the claimed first region, with the embossing portion mapping onto the claimed second region.  As the discrete embossing elements 20 are formed by thermocompressing (viz. application of heat and pressure) effected using embossing rolls (Ichikawa ¶ 0060 and 0061), and as this process is substantially similar to that utilized in the instant application (cf. inst. app. spec. pg. 22 ¶ 3), the discrete embossing elements 20 are considered to be discrete bonding elements.  Furthermore, as the instant application states that point bonding includes usage of shapes other than a circular shape, such as ovals and lines (id.), the discrete linear embossing elements 20 of Ichikawa thus reads on point bonds.  
As the thermal bonding used to effect the embossed elements results in the compaction and tying down of fibers (Ichikawa ¶ 0039), and as prior to the embossing all regions of the as-formed spunbond nonwoven have substantially similar thicknesses and densities, embossing portion 12 has a higher volumetric density and a lower thickness compared to the corresponding values for the non-embossed geometric region 14.  Given that non-embossed region of a top sheet material is generally permeable to fluids, and given that non-embossed regions exist even within embossing portion 12 (see discussion above, in particular with respect to “W1” shown in the figures of the reference), it stands to reason that subportions of embossing portion 12 is permeable to fluids.  
Although Ichikawa does not provide a specific value for MD Fuzz, this value is considered to be either inherent to or rendered obvious by Ichikawa, for the reference states that the arrangement of discrete embossed elements effectively reduces occurrence of fuzz (id. ¶ 0039), which is noted to be substantially similar to the mode of operation of the thermal bonds of instant application (cf. pg. 23 ¶ 1 and pg. 34 ¶ 4 of the specification as filed, explaining how thermal bonding secures loose fibers that otherwise are prone to fuzzing or pilling).  As Ichikawa expressly states that the bonding pattern employed results in very low amount of fuzz after the nonwoven is subjected to rubbing (which is similar to how the fuzz level test is conducted), and as the general means for achieving this (viz. thermal compression) in the reference is substantially similar to the method used in the instant application, Ichikawa reads on this limitation with sufficient specificity or would render this limitation obvious.
Ichikawa discloses that the nonwoven fabric is preferably a spunbond nonwoven formed from thermoplastic bicomponent long fibers (id. ¶ 0054-0057 and ¶ 0119), and it is contended that person having ordinary skill in the art would understand that “long fiber” in the context of a spunbond nonwoven to mean continuous fibers, as evidenced by, inter alia, ¶ 0046 of Novarino.  Were this not deemed the case, which is not conceded, given that Novarino teaches that spunbond nonwovens generally use continuous fibers (so called because of their long longitudinal dimension), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used continuous fibers as the long fiber mentioned in Ichikawa.  Each of Ichikawa and Novarino is analogous, as it is from the same field of endeavor as that of the instant application (nonwovens having embossed regions formed by thermal bonding).  As at no time during its formation does the spunbond nonwoven undergo processes in which an aperture or perforation is formed, all regions of the spunbond nonwoven of Ichikawa comprises bicomponent fibers.  As such, Ichikawa per se anticipates or renders obvious claims 35 and 36; alternatively, Ichikawa in view of Novarino renders obvious claims 35 and 36.
Considering claims 18-21, Ichikawa or Ichikawa in view of Novarino as discussed above addresses all limitations of claims 18-21 except that re: of retention of caliper after being subjected to compression.
However, it can be concluded from the discussion of Ichikawa above that the reference is substantially similar to the instant application in at least the following ways:
-1) materials used.  Both start with a spunbond nonwoven formed from bicomponent thermoplastic fibers, including ones made of polypropylene and polyethylene;
-2) method by which the spunbond nonwoven is transformed.  Both takes advantage of the meltability of thermoplastic fibers and utilize heated patterned roll to impart discrete bonds on the spunbond nonwoven to form a respective embossed, thermally bonded, spunbond nonwoven;
-3) general aims of the reference.  Both seek to form a nonwoven that is soft and resists the formation of fuzz caused by abrasion.
Furthermore, it is noted that the preferred embossment area of 10% in Ichikawa falls within the preferred area ratio of point bond from the instant application (of 7-20%, inst. app. spec. pg. 21 ¶ 3).  Given these substantial similarities in raw materials used, method by which the raw materials are transformed, general resulting arrangement of embossments, and general aims, it can be concluded that the spunbond nonwoven of Ichikawa is substantially similar to that of the instant application, and is therefore considered to either have the claimed value of caliper retention or can be readily modified to possess the claimed value of caliper retention.  Ichikawa or Ichikawa in view of Novarino thus anticipates or renders obvious claims 18-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 and 26; claims 27-29, 31, 33, and 34; and claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as evidence by or in view of Novarino and further in view of U.S. 2007/0026753 A1 (“Neely”) or as being unpatentable over Neely in view of Ichikawa and as evidenced by or further in view of Novarino.
Considering claim 37, Ichikawa as discussed above differs from the claimed invention, as it is silent regarding regions having different basis weight.
Neely discloses a nonwoven suitable for forming a liquid permeable (diaper) liner to be worn adjacent an intended wearer of an article comprising the liner (viz. the liner is known in the art as a top sheet), wherein the liner has zones having respective different basis weights (e.g. Neely ¶ 0062), wherein nonwoven used to form the liner can be additionally subjected to thermal point bonding (id. ¶ 0047).  Neely is analogous, as it is from the same field of endeavor as that of the instant application (liquid permeable nonwoven, in particular one used for diapers).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Neely could be applied to Ichikawa (or vice versa), given similarities between the references (e.g. both teach that the respective nonwovens can be made of spunbond nonwoven formed from bicomponent filaments, see id. ¶ 0018 and 0019).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the teachings in Neely regarding zones having respective different basis weights to the spunbond nonwoven of Ichikawa, as Neely teaches that this allows for region-specific tailoring of liquid permeability and strength (id. ¶ 0072).  Alternatively, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the thermocompression bonding taught in Ichikawa to the spunbond nonwoven of Neely, as Ichikawa teaches that the resulting nonwoven exhibits improved balance between fuzz resistance and softness (Ichikawa ¶ 0039).  Under either rationale, the combination of references is considered to be properly supported.
In the combination of Ichikawa and Neely, there are both 1) plurality of regions having respectively different basis weights (e.g. as shown in Figs. 2-4 of Neely) and 2) wherein the plurality of regions each has the embossing elements taking the form of the arrays shown in Ichikawa.  It is noted that the limitation “each of the three-dimensional features defining a microzone comprising a first region and a second region” is considered to require the totality of all three-dimensional features to define a microzone that includes a first region and a second region (as opposed to requiring each feature defining a respective first region and second region).  As such, given 1) and 2) above, the embossed and non-embossed regions span across areas of higher basis weight and areas of low basis weight, and there exists at least one non-embossed area (viz. a first region) having a basis weight different from that of one embossed area (viz. a second region).  

Considering claims 25 and 26, the rationale discussed in the preceding paragraphs are equally applicable to claims 25 and 26, with any embossed portion necessarily having a thickness different from that of the non-embossed region.  

Considering claims 27, 29, 31, 33, and 34, as claim 37 requires all limitations of claim 27, the limitations of claim 27 are considered obvious for reasons discussed in the rejection of claim 37 above.
Considering claim 28, as discussed above, the spunbond nonwoven of Ichikawa and Neely can be used as the top sheet of a diaper.

Response to Arguments
In view of amendments to the pending independent claims, all prior art rejections set forth in the Non-Final Office Action of 13 December 2021 have been withdrawn.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2017/0175313 A1, prior art under 35 U.S.C. 102(a)(2), anticipates or renders obvious claims 35 and 36.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781